McBRIDE, Judge.
New Hampshire Insurance Company took this appeal from the judgment against it herein in favor of Southern Bell Telephone & Telegraph Co., Inc., for $497.30 for damages sustained to cables belonging to plaintiff which were attached to the pole which was knocked over by the D’Antoni vehicle as a result of the automobile accident described in the matter of Louisiana Power & Light Company v. Thornton, 185 So.2d 29, in which an opinion and decree was handed down by us this day.
For the reasons set forth in said opinion,
The judgment appealed from is affirmed.
Affirmed.